         Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 NICOLE ZICCARELLI,                               :       No. 2:20-cv-01831-NR
                                                  :
                                 Plaintiff,       :       (filed electronically)
                                                  :
                  v.                              :
                                                  :
 THE ALLEGHENY COUNTY BOARD OF                    :
 ELECTIONS, RICH FITZGERALD, in his               :
 official capacity as a Member of the Allegheny :
 County Board of Elections, SAMUEL                :
 DEMARCO, in his official capacity as a           :
 member of the Allegheny County Board of          :
 Elections, BETHANY HALLAM, in her official :
 capacity as a member of the Allegheny County     :
 Board of Elections, and KATHY BOOCKVAR, :
 in her official capacity as the Secretary of the :
 Commonwealth of Pennsylvania,                    :
                                                  :
                                 Defendants.      :
                                                  :

                              FIRST AMENDED COMPLAINT

       Plaintiff Nicole Ziccarelli (“Ziccarelli”), by and through her undersigned counsel, brings

this First Amended Complaint against Defendants the Allegheny County Board of Elections, Rich

Fitzgerald, Samuel DeMarco, Bethany Hallam, (collectively, the “Board”), and Kathy Boockvar

(“Secretary”), and in support thereof avers as follows:

I.     JURISDICTION AND VENUE

               Because this action alleges a violation of the United States Constitution, it raises a

federal question, thereby conferring jurisdiction on this Court pursuant to 28 U.S.C. § 1331.

               Further, declaratory relief is proper pursuant to 28 U.S.C. §§ 2201 & 2202.
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 2 of 13




               Venue is proper in the Western District of Pennsylvania under 28 U.S.C.

§ 1391(b)(2) because a substantial portion of the events or omissions giving rise to the present

claim occurred in the district.

II.    PARTIES

               Plaintiff Nicole Ziccarelli is the Republican candidate for Pennsylvania Senate

from the 45th Senatorial District, which encompasses parts of Allegheny and Westmoreland

Counties. Ziccarelli is a qualified elector residing in Westmoreland County who voted in person

on Election Day, for herself, for Senator in the 45th Senatorial District.

               The unconstitutional actions of the Defendants complained of herein are the

difference between Plaintiff Ziccarelli prevailing or not in the election for Senator representing the

45th Senatorial District.

               Defendant the Allegheny County Board of Elections is a local governmental agency

generally responsible for overseeing the conduct of all elections in Allegheny County. See 25 P.S.

§ 2642 (detailing the powers and duties of the county boards of election); see also City of

Pittsburgh Charter, Art. X, § 1.10-1006.

               Defendant Rich Fitzgerald is a member of the Board.

               Defendant Sam DeMarco is a member of the Board.

               Defendant Bethany Hallam is a member of the Board.

               Defendant Kathy Boockvar is the Secretary of the Commonwealth. The Secretary

has duties under the Election Code to, inter alia, receive certified results from county boards of

election. See 25 P.S. §§ 2621 & 3159 (detailing the powers and duties of the Secretary and the

Secretary’s tabulation of votes upon receipt of certified returns, respectively).




                                              2
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 3 of 13




III.    FACTUAL ALLEGATIONS

        A.      Background and Facts on Mail-in Ballots

                On October 31, 2019, Governor Tom Wolf signed Act 77 of 2019 into law, Act of

October 31, 2019, P.L. 552, No. 77, which, among other things, authorized widespread mail-in

voting in Pennsylvania, whereby any registered voter could apply for a mail in ballot and vote by

submitting the same to the appropriate county board of elections.

                With regard to the voters who have opted to vote by mail-in ballot, Section

3150.16(a) of the Pennsylvania Election Code provides, among other things, that the elector must

mark the ballot by eight o’clock p.m. on the day of the election, securely seal it in the secrecy

envelope, and place it inside a second envelope bearing a voter declaration form attesting:

(i) that the elector is qualified to vote in that particular election; and (ii) that the elector has not

already voted in that election (the “Voter Declaration”). See 25 P.S. § 3150.16(a).

                Section 3150.16(a) provides that “the elector shall . . . fill out, date and sign the

[Voter Declaration]” prescribed by statute. 25 P.S. § 3150.16(a) (emphasis added).

                On September 28, 2020, the Secretary of the Commonwealth issued guidance to all

boards of election, which provided as follows: “‘At the pre-canvass or canvass, as the case may

be, the county board of election[] should … [s]et aside any ballots without a filled out, dated and

signed declaration envelope.’” See In Re: 2,349 Ballots in the 2020 General Election (Appeal of

Nicole Ziccarelli), No. 1162 CD 2020, slip op. at 6 (Pa. Cmwlth. Nov. 19, 2020) (quoting

Secretary’s guidance).

        B.      The November 2020 General Election and Counting Ballots in Allegheny
                County

                The 2020 General Election was conducted on November 3, 2020, marking the first

time a general election was conducted under the mail-in voting regime established by Act 77.

                                               3
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 4 of 13




               In Allegheny County, an estimated 350,000 mail-in ballots were received by the

Board.

               The Board received 2,349 ballots where the Voter Declaration was signed but was

undated (“the Defective Ballots”).

               Through a series of decisions described below, the Board adopted as its policy and

practice the intentional violation of 25 P.S. § 3150.16(a), as demonstrated by its serial votes to

accept and count the Defective Ballots, despite the prohibition in Election Code against doing so,

despite guidance from the Secretary against doing so, and despite any court order requiring it to

do so.

               The Board conducted a virtual meeting on November 10, 2020 to consider whether

the Defective Ballots should be set aside as invalid or canvassed.

               During the virtual meeting the Board decided, by a vote of 2-1, to proceed with

canvassing the Defective Ballots.

               The Board made the intentional and purposeful decision, on its own, to count the

Defective Ballots despite the mandate from the General Assembly in 25 P.S. § 3150.16(a)

requiring a date on the Voter Declaration.

         C.    Allegheny County Court of Common Pleas Petition for Review and
               Commonwealth Court Appeal

               On November 12, 2020, Ziccarelli filed with the Allegheny County Court of

Common Pleas a Petition for Review in the Nature of an Appeal of the Board’s intentional decision

to canvass the Defective Ballots. See In Re: 2,349 Ballots in the 2020 General Election, No. GD

20-011654 (C.P. Allegheny) (captioned by the court as Ziccarelli v. Allegheny County Board of

Elections).




                                             4
         Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 5 of 13




              The trial court conducted a hearing on November 17, 2020, and denied the Petition

for Review on November 18, 2020.

              The trial court’s November 18 Order, stated in total, as follows:

       And NOW, this 18th day of November 2020, upon consideration of the Petition for
       Review In the Nature Of A Statutory Appeal filed by Nicole Ziccarelli, and any
       responses thereto, it is hereby ORDERED that Petitioner’s appeal is dismissed and the
       decision of the Board of Elections is affirmed.

See Memorandum and Order of the Court, No. GD 20-011654 (Exhibit A).

              On November 18, 2020, Ziccarelli appealed the Common Pleas Court decision to

the Commonwealth Court of Pennsylvania. See In Re: 2,349 Ballots in the 2020 General Election

(Appeal of: Nicole Ziccarelli), No. 1162 CD 2020 (Pa. Cmwlth.)

              On November 19, 2020, the Commonwealth Court of Pennsylvania reversed the

trial court’s order and remanded for further proceedings. See Memorandum Opinion and Order,

No. 1162 CD 2020 (Exhibit B).

              In turn, on November 20, 2020, the Board filed a Petition for Allowance of Appeal

with the Pennsylvania Supreme Court, which the Supreme Court granted on November 20, 2020

and docketed at 29 WAP 2020. The Court then consolidated the Allegheny County appeal with a

series of appeals from Philadelphia County.

       D.     Pennsylvania Supreme Court Decision

              On November 23, 2020, a split Pennsylvania Supreme Court issued the Opinion

Announcing Judgment of the Court (OAJC) in In Re: Canvass of Absentee and Mail-in Ballots of

November 3, 2020 General Election, Nos. 31-35 EAP 2020 & 29 WAP 2020 (all opinions of the

Supreme Court attached as Exhibits C-E).

              Although acknowledging that the Election Code requires an elector to sign and

date a ballot, the three justices—i.e., not a majority—joining the OAJC nonetheless determined


                                              5
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 6 of 13




that such instruction was directive rather than mandatory; thus, an elector’s failure to comply with

the statutory obligation in this case was not a reason to invalidate the ballots. Id., slip op. at 29-30

(Exhibit C).

                In a concurring and dissenting opinion, which Chief Justice Saylor and Justice

Mundy joined, Justice Dougherty expressly disagreed with the three justices on the OAJC about

undated ballots, and explained that “the statutory language expressly requires that the elector

provide” a date and signature on mail-in ballots. Id. (Dougherty, J., concurring and dissenting)

(Exhibit D).

                Justice Wecht also filed a concurring and dissenting opinion in which he too

concluded that mail-in ballots must be dated, stating that he was “part[ing] ways with the

conclusion . . . that a voter’s failure to comply with the statutory requirement that voters date the

voter declaration should be overlooked as a ‘minor irregularity.’” Id. (Wecht, J., concurring and

dissenting) (Exhibit E). Justice Wecht reasoned that these requirements for signing and dating a

mail-in ballot are “stated in unambiguously mandatory terms, and nothing in the Election Code

suggests that the legislature intended that courts should construe its mandatory language as

directory.” Id. (footnote omitted).

                Thus, between the three justices signing onto Justice Dougherty’s opinion and

Justices Wecht’s opinion, four justices—i.e., a majority—concluded that the Election Code

requires mail-in ballots to be dated before they can be canvassed.

                However, despite this, Justice Wecht concluded he would apply his interpretation

prospectively, and thus, ultimately, his decision on prospective only relief meant that four justices

had voted to reverse the Commonwealth Court and reinstate the Allegheny County Court of

Common Pleas decision.



                                               6
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 7 of 13




               The Supreme Court did not enter a standalone order encompassing the results of

the three opinions, instead, the following passage from the OAJC announced the formal result as

it concerned the Board’s treatment of the Defective Ballots: “The decision of the Commonwealth

Court is hereby reversed and the decision of the Allegheny County Court of Common Pleas is

reinstated.” See OAJC, slip op. at 34.

               Critically, in only “reinstat[ing]” the Allegheny County Court of Common Pleas

decision, the Supreme Court did not order the Board to canvass the Defective Ballots; this is so

because the express order of the Allegheny County Court of Common Pleas only affirmed the

Board’s independent and intentional decision to canvass the Defective Ballots.

               In other words, both the Supreme Court and the Allegheny County Court of

Common Pleas ratified the independent and intentional decision of the Board to count the

Defective Ballots, rather than ordered the Board to count them.

               Following the Supreme Court’s decision, on November 25, 2020, the Board

intentionally canvassed and certified the results from the Defective Ballots to Secretary Boockvar,

despite a majority of the Supreme Court finding that such ballots were invalid under the Election

Code and despite the absence of a court order requiring the Board to count the Defective Ballots.

               Further, on or about November 28, 2020, Secretary Boockvar intentionally

accepted the certified final returns from the Board concerning the Defective Ballots, despite a

majority of the Supreme Court finding that such ballots were invalid under the Election Code and

despite the absence of a court order requiring the Board to count the Defective Ballots.

               The Board’s purposeful and intentional decisions to canvass and certify the

Defective Ballots, and the Secretary accepting the same, resulted in Ziccarelli’s electoral opponent,




                                             7
            Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 8 of 13




candidate Jim Brewster (D), netting an additional 93 votes in the race for the 45th Senatorial

District.

                  In total, the Board certified 57,782 votes for Brewster and certified 51,561 votes

for Ziccarelli.

                  As of the date of this First Amended Complaint, with Allegheny County and

Westmoreland County returns totaled, Ziccarelli has 66,121 votes and Brewster has 66,194 votes,

which constitutes a 73 vote lead for Brewster, but which should be a 20 vote lead for Ziccarelli if

only valid ballots were counted.

                  The foregoing vote tallies include the 93 votes candidate Brewster netted after the

Board canvassed and certified the results from the Defective Ballots.

                  As of the date of this First Amended Complaint, neither Ziccarelli nor Brewster has

been declared the winner based on receiving the most votes, see 25 P.S. § 3167, nor has Secretary

Boockvar has issued a certificate of election to either candidate in the race for the 45th Senatorial

District, see 25 P.S. § 3164.

                  The Board’s unlawful, intentional decision to count and certify the results of the

Defective Ballots, and the Secretary’s intentional decision to accept the same, changed the results

of the 2020 General Election for the 45th Senatorial District.

        E.        The November 2020 General Election and Counting Ballots in Westmoreland
                  County

                  In Westmoreland County, an estimated 60,000 mail-in ballots were received by the

Westmoreland County Board of Elections for the November 2020 General Election.

                  The Westmoreland County Board of Elections received 343 mail-in ballots where

the Voter Declaration was signed but undated (“the Westmoreland Defective Ballots”).




                                               8
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 9 of 13




               On November 13, 2020, a member of the three-member Westmoreland County

Board of Elections proposed a motion to count the Westmoreland Defective Ballots, but the motion

did not receive a second.

               Thus, between November 13, 2020 and November 20, 2020, the Westmoreland

Defective Ballots were not counted.

               On November 30, 2020, a member of Westmoreland County Board of Elections

again proposed a motion to count the Westmoreland Defective Ballots, but the motion again did

not receive a second.

               Thereafter, on November 30, 2020, the Westmoreland County Board of Elections

certified to Secretary Boockvar its final election results, which certification did not include any

count of the Westmoreland Defective Ballots.

               In total, the Westmoreland County Board of Elections certified 8,412 votes for

Brewster and certified 14,560 votes for Ziccarelli.

               Upon information and belief, Secretary Boockvar intentionally accepted the

certified final returns from Westmoreland County.

               Thus, persons in Allegheny County who improperly submitted a signed and

undated Voter Declaration had their ballots counted for the 45th Senatorial District, whereas

identically situated persons in Westmoreland County who improperly submitted a signed but

undated Voter Declaration had their ballots not counted for the 45th Senatorial District.

               The foregoing led directly to Plaintiff Ziccarelli going from the presumptive winner

of the 45th Senatorial District to the presumptive loser.




                                             9
         Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 10 of 13




                                          COUNT I
                  Section 1983 – Equal Protection and One Person, One Vote

               Ziccarelli incorporates the foregoing paragraphs as if fully set forth herein.

               The principle of one person, one vote requires that courts seek to “insure that each

person’s vote counts as much, insofar … as practicable, as any other person’s,” Hadley v. Junior

College Dist. Of Metropolitan Kansas City, Mo., 90 S.Ct. 791, 794 (1970).

               The Equal Protection Clause of the 14th Amendment requires that all persons

similarly situated be treated alike.

               Voting discrepancies that dilute a qualified elector’s right to vote are

constitutionally infirm. Id.

               Nor may a state, “by later arbitrary and disparate treatment, value one person’s vote

over that of another,” including voters in different counties of the same state. Bush v. Gore, 121

S.Ct. 525, 530-531 (2000).

               The Board’s intentional and improper decision to count the Defective Ballots

yielded arbitrary and disparate treatment, contrary to the Election Code, which had the effect of

treating voters in the 45th Senatorial District differently depending on which of the two counties

comprising that District the voter resides. Specifically, as a result of the Board’s improper decision

to count and certify the result of the Disputed Ballots, persons with undated mail-in ballots in

Allegheny County will have their ballots counted, while persons with undated mail-in ballots in

Westmoreland County will not have their ballots counted.

               Moreover, persons who voted in complete compliance with the Election Code in

both counties—including Ziccarelli herself—had their votes diluted, as identical invalid ballots

were not counted in Westmoreland County but were counted in Allegheny County.




                                             10
          Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 11 of 13




                The Board’s handling of invalid and defective mail-in ballots violates the

Constitution’s mandate of one person, one vote.

                Likewise, the Secretary’s acceptance of the Board’s improperly certified results

regarding the Defective Ballots also violates the Constitution’s mandate of one person, one vote.

                Finally, because the Defective Ballots are invalid under the plain language of the

Election Code, as a majority of the Supreme Court agreed, the only proper outcome to remedy the

Equal Protection violation is to remove the tally of the Defective Ballots from the final certified

election results, since disqualifying such ballots reflects the General Assembly’s express intent,

whereas qualifying such ballots is against unambiguous legislative will as set forth in the Election

Code.

                                            COUNT II
                                    Section 1983 – Due Process

                Ziccarelli incorporates the foregoing paragraphs as if fully set forth herein.

                The right to vote is the “fundamental political right, because [it is] preservative of

all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). “Undoubtedly, the right of suffrage is

a fundamental matter in a free and democratic society.” Reynolds v. Sims, 377 U.S. 533, 561-62

(1964).

                Over 50,000 residents of Allegheny County cast their lawful ballots for candidate

Nicole Ziccarelli, as did nearly 15,000 residents of Westmoreland County, including Ziccarelli

herself, in the election for 45th Senatorial District (the “Ziccarelli Voters”).

                As alleged above, the Board counted and certified the results of the Defective

Ballots even though these ballots are invalid under the Election Code, under the Secretary’s

guidance, and under the Pennsylvania Supreme Court’s ruling on the merits of the appeal

concerning the Defective Ballots.

                                              11
         Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 12 of 13




                As alleged above, the Secretary accepted the Board’s certified results of the count

of the Defective Ballots even though these ballots are invalid under the Election Code, under the

Secretary’s own guidance, and under the Pennsylvania Supreme Court’s ruling on the merits of

the appeal concerning the Defective Ballots.

                As a result, the Ziccarelli Voters have had their votes unfairly and improperly

diluted because invalid ballots are being counted and included in the vote total.

                The votes of the Ziccarelli Voters have been unfairly and improperly diluted

because they have been diminished in force and effect due to the Defective Ballots being counted

by the Board, and accepted by the Secretary.

                This dilution of the votes of the Ziccarelli Voters violates the Due Process Clause

of the Constitution and each voter’s fundamental right to vote, which violation has led directly to

Ziccarelli going from receiving the most votes, and prevailing, to receiving fewer votes, and not

prevailing.

                Further, the Defendants’ actions in canvassing the Defective Ballots, certifying the

results thereof, and accepting the certification effectively changed the rules of the election after

the election had already been conducted, which further violates the Due Process Clause of the

Constitution.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nicole Ziccarelli respectfully requests that this Court render a

judgment in her favor and grant the following relief:

       (1)      Issue a declaratory judgment that the Board’s certification of the 2020 General

                Election Results that included the Defective Ballots, and the Secretary’s acceptance

                of the certification, is unconstitutional;



                                               12
        Case 2:20-cv-01831-NR Document 29 Filed 12/01/20 Page 13 of 13




      (2)    Enjoin the Secretary from certifying any election results regarding the 45th

             Senatorial District that include the tally of the Defective Ballots;

      (3)    Award Plaintiff the cost of prosecuting this action together with attorneys’ fees

             under 42 U.S.C. § 1988; and

      (4)    Grant such further relief as is just and proper under the circumstances.

                                            Respectfully submitted,

Dated: December 1, 2020                     /s/ Joshua J. Voss
                                            Joshua J. Voss (No. 306853)
                                            Matthew H. Haverstick (No. 85072)
                                                    Admitted Pro Hac Vice
                                            Shohin H. Vance (No. 323551)
                                                    Pro Hac Vice Forthcoming
                                            James G. Gorman (No. 328376)
                                                    Pro Hac Vice Forthcoming
                                            KLEINBARD LLC
                                            Three Logan Square
                                            1717 Arch Street, 5th Floor
                                            Philadelphia, PA 19103
                                            Ph: (215) 568-2000
                                            Fax: (215) 568-0140
                                            Eml: mhaverstick@kleinbard.com
                                            jvoss@kleinbard.com
                                            svance@kleinbard.com
                                            jgorman@kleinbard.com

                                            Attorneys for Plaintiff




                                           13
